DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/28/2022 has been entered. Claims 1-7, 9, 11-12, 14-16, 18-19, 21-26, 28, 30, 44, and 46-51 remain pending in the application.  Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 09/01/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-51 (particularly claim 44) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8, 10-13, 15-16, 18-21, 23, 33-36, 38-42, and 46-47 (particularly claim 46) of copending Application No. 16/651,929 in view of Ovadia (US 20100119659 A1) and Tani (WO 2011152047 A1). 
Both claim 44 of the present application and claim 46 of copending Application No. 16/651,929  teach a method comprising: positioning a load at a first temperature to electrically couple with a radio frequency (RF) processing system; applying, for a first time period, an RF signal to the load to change a temperature of the load from a first temperature to a second temperature; positioning the load at the second temperature within a processing system; and circulating, for a second time period, a heated gaseous medium to the load to change the temperature of the load from the second temperature to a third temperature, wherein a heat energy applied during the second time period is higher than an RF energy applied during the first time period.
Claim 46 of copending Application No. 16/651,929  is directed to convection heating during the second time period, while claim 44 of the present application is directed to impingement heating during the second time period. Convection and Impingement are different in scope but are not wholly different processes as indicated by page 17, lines 11-12 of the Applicant’s Specification which teaches that impingement may be considered to be convection at a significantly higher convective heat transfer coefficient (i.e. impingement is a specific type of convection).
Ovadia teaches (Paragraph 0025) a method of making a cooked food product, wherein the food product (load) is preferably transported through the heating process on a mesh conveyor (which requires positioning the food product on the conveyor) in a microwave oven (radio frequency (RF) processing system), and the food product is heated with microwave energy (a radio frequency signal) at a frequency of approximately 800 to 3000 MHz, at a power of approximately 0 to 50 Watts per ounce (28.3 grams) of product, and for approximately 0 to 80 seconds (first time period) to increase the temperature of the food product, preferably by approximately 100°F (i.e. from a first temperature to a second temperature). Ovadia also teaches (Paragraph 0027) food products such as but not limited to egg rolls act somewhat like tungsten light bulbs through which an electric current flows; the current generates heat, which is a desired end result for egg rolls (i.e. the food product/load is electrically coupled to the microwave oven). Ovadia further teaches (Paragraph 0035) after coating, the food product is heated using an impingement oven (which requires the food to be positioned in the impingement oven), which includes highly turbulent airflow (gaseous medium) in the form of jets directed toward the surface of the food product, at a temperature of approximately 400 to 600°F (200 to 325°C) for less than approximately 140 seconds, preferably approximately 100 to 140 seconds (second time period), wherein, preferably, the internal temperature of the food product after heating in the impingement oven is approximately 170 to 212°F (77 to 100°C; from the second to a third temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 16/651,929 to incorporate the impingement process of Ovadia since both teach methods of heating a load first with RF and then with a heated gaseous medium, since convection as taught by copending Application No. 16/651,929 is closely related to impingement, since impingement after RF treatment is known in the art as shown by Ovadia, and since the higher convective heat transfer coefficient of impingement would allow for faster heating and thus higher production and more efficiency when heating multiple loads. 
Copending Application No. 16/651,929  is also silent on determining whether the second temperature of RF processing is detected based on a reflected power lever and positioning the load within the impingement processing system if the determining is affirmative.
Tani teaches (Page 20, lines 33-40; Fig. 15 #11, 12, 37, 100) a refrigerator 100 is provided with a reflected power detection means 37, which is a device that detects the microwave power reflected in the storage chamber 11 without being absorbed by the food 12, wherein, when the frequency of the microwave applied to the food 12 is constant, the energy of the reflected power also changes when the temperature of the food 12 changes, and therefore, the reflected power detection means 37 detects the temperature of the food 12 using this characteristic.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 16/651,929  to incorporate the step of determining the temperature of a food product based on reflected power as taught by Tani and to position the food in the impingement oven if the second temperature has been reached since both are directed to methods of treating a food product with RF energy, since determining temperature based on reflected power is known in the art as shown by Tani, since determining the temperature based upon the reflected power does not require a probe or other instrument inserted into the food that would damage the food or harm its appearance, since determining the temperature without direct contact with a temperature sensor also removes the need to clean the sensor after contact with food, since moving the food to the impingement oven after the desired temperature was reached from RF treatment would prevent overcooking of the food which could occur as some foods cook faster than others, and since detecting the temperature would allow for preventing the food from being undercooked if the second temperature is not yet reached. 
It is noted that Tani is directed to a refrigeration device rather than a heating device. However, one of ordinary skill in the art would recognize that determining the temperature of a food based upon the reflected power of microwaves would work in the same manner regardless of whether a heating or cooling process was occurring, and in view of the above mentioned benefits, the temperature detection process of Tani is applicable to the cooking process of copending Application No. 16/651,929.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 44 specifies that an impingement heat transfer energy applied during the second time period is higher than an RF energy applied during the first time period. However, the applicant’s specification does not appear to identify any relationship between the impingement heat transfer energy and the RF energy applied to the load. As a result, the applicant has not disclosed applying impingement heat transfer energy higher than RF energy to a load, and the claim fails to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 46, it is unclear whether “transitioning the load through a solid-to-liquid phase transition latent zone associated with the load” requires complete conversion of the load into a liquid. For example, the applicant’s specification (Page 9, lines 1-2; Page 22, lines 9-21) indicates that thawing of a food product is considered transitioning the food product through the latent zone. However, thawing only converts water inside the food from solid to liquid, not the food as a whole. Therefore, the claim is unclear.
Claim 47 is rejected as indefinite as a result of depending upon indefinite claim 46.  Additionally, the term “near” in claim 47, line 4, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovadia (US 20100119659 A1) in view of Tani (WO 2011152047 A1).
Regarding claim 44, Ovadia teaches (Paragraph 0025) a method of making a cooked food product, wherein the food product (load) is preferably transported through the heating process on a mesh conveyor (which requires positioning the food product on the conveyor) in a microwave oven (radio frequency (RF) processing system), and the food product is heated with microwave energy (a radio frequency signal) at a frequency of approximately 800 to 3000 MHz, at a power of approximately 0 to 50 Watts per ounce (28.3 grams) of product, and for approximately 0 to 80 seconds (first time period) to increase the temperature of the food product, preferably by approximately 100°F (i.e. from a first temperature to a second temperature). Ovadia also teaches (Paragraph 0027) food products such as but not limited to egg rolls act somewhat like tungsten light bulbs through which an electric current flows; the current generates heat, which is a desired end result for egg rolls (i.e. the food product/load is electrically coupled to the microwave oven). Ovadia further teaches (Paragraph 0035) after coating, the food product is heated using an impingement oven (which requires the food to be positioned in the impingement oven), which includes highly turbulent airflow (gaseous medium) in the form of jets directed toward the surface of the food product, at a temperature of approximately 400 to 600°F (200 to 325°C) for less than approximately 140 seconds, preferably approximately 100 to 140 seconds (second time period), wherein, preferably, the internal temperature of the food product after heating in the impingement oven is approximately 170 to 212°F (77 to 100°C; from the second to a third temperature). 
Ovadia is silent on an impingement heat transfer energy applied during the second time period being higher than an RF energy applied during the first time period. However, Ovadia teaches a system capable of providing a range of microwave energy and impingement heating/energy values, such that the system of Ovadia could provide greater impingement heat transfer energy than RF energy. Furthermore, it would be obvious to one of ordinary skill in the art to adjust the microwave energy and the impingement heat transfer energy based on factors including, the type of food product treated, the type of treatment performed (cooking, thawing, warming, etc.), the moisture content of the load/food, the treatment time, and the size, shape, thickness, or surface area of the food product. For example, foods with higher moisture will be heated more effectively by microwave energy, and foods with higher surface area will be heated more effectively by impingement. If it is desired to brown the surface of food, impingement energy would be increased. 
Ovadia is also silent on determining whether the second temperature of RF processing is detected based on a reflected power lever and positioning the load within the impingement processing system if the determining is affirmative.
Tani teaches (Page 20, lines 33-40; Fig. 15 #11, 12, 37, 100) a refrigerator 100 is provided with a reflected power detection means 37, which is a device that detects the microwave power reflected in the storage chamber 11 without being absorbed by the food 12, wherein, when the frequency of the microwave applied to the food 12 is constant, the energy of the reflected power also changes when the temperature of the food 12 changes, and therefore, the reflected power detection means 37 detects the temperature of the food 12 using this characteristic.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ovadia to incorporate the step of determining the temperature of a food product based on reflected power as taught by Tani and to position the food in the impingement oven if the second temperature has been reached since both are directed to methods of treating a food product with microwaves, since determining temperature based on reflected power is known in the art as shown by Tani, since determining the temperature based upon the reflected power does not require a probe or other instrument inserted into the food that would damage the food or harm its appearance, since determining the temperature without direct contact with a temperature sensor also removes the need to clean the sensor after contact with food, since moving the food to the impingement oven after the desired temperature was reached from RF treatment would prevent overcooking of the food which could occur as some foods cook faster than others, and since detecting the temperature would allow for preventing the food from being undercooked if the second temperature is not yet reached. 
It is noted that Tani is directed to a refrigeration device rather than a heating device. However, one of ordinary skill in the art would recognize that determining the temperature of a food based upon the reflected power of microwaves would work in the same manner regardless of whether a heating or cooling process was occurring, and in view of the above mentioned benefits, the temperature detection process of Tani is applicable to the cooking process of Ovadia. 
Regarding claim 49, Ovadia teaches (Paragraph 0029, 0035; Fig. 1 Step B) after the food product has been heated using microwave energy, the food product is then coated or covered with a coating layer, after coating, the food product is heated using an impingement oven. As shown in Figure 1, a conveyor carries the food product through a microwave section, then a coating section, then an impingement section. A food product heated from a first temperature to a second temperature would enter the coating section at the second temperature, and the coating process would necessarily comprise a time delay, followed by the food product at the second temperature entering the impingement section to be treated by air (gaseous medium).
Regarding claim 50, Ovadia teaches (Paragraph 0019) that the present invention could be used with any suitable cooked food product such as, but not limited to, a burrito, a chimichanga, a flauta, a pot sticker, a puff, a breaded meat, a breaded fish, a breaded vegetable, a breaded dairy product, a battered meat, a battered fish, a battered vegetable, and a battered dairy product.
Regarding claim 51, Ovadia teaches (Paragraph 0025, Figure 1) after the food product is assembled, the food product is preferably transported through the heating process on a mesh conveyor, wherein the conveyor is preferably a non-metallic mesh conveyor, more preferably a plastic mesh conveyor, in a microwave oven, and the conveyor is preferably a metal conveyor in an impingement oven. While Ovadia doesn’t explicitly state that the load/food product is continuously moved through the microwave oven and the impingement oven, no mention is made of stopping or pausing the conveyor during the cooking process. Therefore, one can reasonably conclude that the food is continuously moved through each oven. 
Even if this were not enough evidence to draw such a conclusion, it would be obvious to one of ordinary skill in the art to continuously move the food product through the microwave oven and the impingement oven since microwaves are known to create hot spots in a food product and moving the food product would mitigate the development of such hot spots. Similarly, if food was stopped inside the impingement oven, the air jets might strike one side of the food more than the other, either overcooking or undercooking part of the food, which could be avoided through continuous movement.
Claims 46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovadia (US 20100119659 A1) in view of Tani (WO 2011152047 A1), and further in view of Ballentine (US 3796804 A).
Regarding claim 46, Ovadia is silent on circulating the heated gaseous medium around the load comprising transitioning the load through a solid-to-liquid phase transition latent zone associated with the load.
Regarding claim 46, Ballentine teaches (Col. 2, lines 29-35) a new principle convective system which preferably employs 8 to 15 turbulent jets impinging on the top and bottom surfaces of domestic size food portions, wherein a first object of the invention is to thaw, without cooking, frozen proteins such as steak, chops, chicken, etc. (Thawing of a food product is conventionally understood as the conversion of solid ice to liquid water inside the food. This constitutes as solid-to-liquid phase transition for at least part of the food (load). Furthermore, Page 22, lines 9-13 indicate that thawing chicken wings constitutes bringing the food through its solid-to-liquid phase transition zone.) Ballentine further teaches (Col. 17, lines 23-26) frozen food can be thawed in a minimum time interval when exposed to the convective flow of a homogenous mixture of water vapor (steam) and air, designated as vapor aeriform gas (heated gaseous medium). Ballentine further teaches (Col. 17, lines 30-37) frozen uncooked food can be thawed in a minimum time interval with a vapor aeriform gas which is saturated and which has a dew point in the range of 160°F to 170°F, and frozen cooked food can be thawed in a minimum period of time with a super-heated vapor aeriform gas having a mixture temperature in the range of 350°F to 400°F.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ovadia to incorporate the thawing process of Ballentine since both are directed to treating foods with impingement of a gaseous medium, since thawing foods via impingement is known in the art as shown by Ballentine, since the heat transfer from the vapor aeriform gas to the food is greatly increased by using turbulent jets which direct the flow of the vapor aeriform gas (Ballentine, Col. 17, lines 47-49) which would improve the efficiency of the process, and since the speed of reconstitution using the process of Ballentine is five times as fast as a domestic kitchen range oven with four TV dinners (Ballentine, Col. 2, lines 32-33).
Regarding claim 48, Ballentine teaches (Col. 9, lines 5-9) establishing an overall flow pattern around the piece of food to be thawed, so that the steam-air mixture has components of flow normal to substantially all of the surface elements of the food to be thawed (i.e. steam and air (heated gaseous medium) are circulated around the food/load).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ovadia to incorporate the steam treatment of Ballentine, since both are directed to treating foods with impingement of a gaseous medium, since thawing foods with steam mixed with air is known in the art as shown by Ovadia, and since steam would add moisture to the food product, replacing or preventing moisture loss from thawing that might make the food unpalatable. 
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovadia (US 20100119659 A1) in view of Tani (WO 2011152047 A1) and Ballentine (US 3796804 A) and further in view of Furuta (JP 4976989 B2).
Regarding claim 47, Ovadia as modified above is silent on the second temperature being within 3°C below or at a temperature of the latent zone associated with the load, one or both of the second and third temperatures being within 3°C of the latent zone associated with the load, or the second temperature being a temperature near a first end of the latent zone associated with the load and the third temperature is a temperature within 3°C of a second end, opposite the first end, of the latent zone associated with the load.
Furuta teaches (Paragraph 0006, 0007) a process for thawing a food wherein the food treated by microwaves in a first step followed by thawing by a mixture of air and steam in a second step. Furuta further teaches (Paragraph 0012) the flow of air is heated. Furuta also teaches (Paragraph 0028) a thawing mode wherein, when the temperature of part of the thawed product is -1°C or higher, the transition from the first step to the second step is performed. As it is well known that the freezing/melting point of water is 0°C, Furuta is teaching microwave (RF) heating from a first temperature to a second temperature of -1°C (within 3°C below the latent zone), followed by thawing via a flow of hot air.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ovadia as modified above to incorporate the thawing process of Furuta, since both teach processes using devices capable of heating with microwaves followed by hot air, since both teaching using a heated gaseous medium to thaw a food product, since microwave (RF) heating from a first temperature to a second temperature within 3°C below the latent zone followed by thawing via a flow of hot air is known in the art as shown by Furuta, and since the thawing process of Furuta thaws food evenly unlike a process using just microwaves and steam which creates hotspots (Furuta, Paragraph 0005).
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments regarding the 35 USC 112(a) rejection of claim 44, the reference to a “(less intense or intermittent) RF and (intense) impingement processing mode at particular time periods associated with the particular first and second processing to be performed” does not constitute disclosure of impingement heat transfer energy applied during the second time period being higher than an RF energy applied during the first time period because referring to less intense RF and intense impingement does not necessarily indicate a relative relationship between the intensities of each mode. The described mode is part of a list including “(intense) RF and (less intense) convective processing mode” so intense may be defined relative to other modes. For example, intense RF may indicate a process operating at 200 W, while less intense RF indicates a process of 100 W and intense impingement indicates a process at 50 W. Furthermore, even if the intensity described in the impingement mode were higher than the intensity of the RF mode, each operation operates for different time periods. Even if the impingement mode is more intense that the RF mode, if it operates for a much shorter time, then the RF mode would apply the same or more energy. Consequently, the cited passage from the Specification is not a clear disclosure of impingement heat transfer energy applied during the second time period being higher than an RF energy applied during the first time period. The Applicant’s reference to the Abstract fails to disclose the claim limitation for opposite reasons. The time periods being different does not immediately indicate a difference in energy provided, because the intensity could be higher in one process than the other, such that the energy applied is the same even if the time periods are different. Furthermore, simply disclosing that the energy might be different between the application of RF and impingement does not specifically disclose that the impingement mode provides more energy than the RF mode.
In response to the Applicant’s arguments regarding the 35 USC 112(b) rejection of claim 46, the Examiner maintains that a person of ordinary skill would not immediately understand that it is precisely the water in the food that is converted from solid to liquid, and not, for example, proteins or fats of the food. The “load” refers to the heat treated item as a whole and not simply to the water it contains. “Transitioning the load through a solid-to-liquid phase transition” remains ambiguous because it is possible to interpret the claim to mean that the entirety of the load is converted into a liquid, even if that is not the Applicant’s intended meaning. The Applicant’s citation of the Specification passage which states “the materials undergoing phase change from a liquid to solid (e.g., water in the materials turning to ice)” does not correct the ambiguity in the claim language because it merely provides an example of a possible interpretation rather than strictly limiting the meaning of “transitioning the load through a solid-to-liquid phase transition” to apply exclusively to the water in the material.
In response to the Applicant’s arguments regarding the 35 USC 112(b) rejection of claim 47, that the rejection should be removed in view of amendments to the claim, the Examiner notes that the replacement of the terms “few” and “near” has resolved most indefiniteness issues with the claim, but “near” is still used once in line 4 of the claim, meaning that the claim is still indefinite.
Regarding the 35 USC 103 rejection of claim 44, the Applicant has alleged that claim 44 has been amended to include the subject matter of claim 45, now cancelled, and has argued against the rejection of claim 45 over Ovadia (US 20100119659 A1) in view of Takisaki (JP 2004311050 A). However, claim 45 previously stated: “determining whether an endpoint with respect to RF processing is detected based on a reflected power level; and if the determining is affirmative, positioning the load within the impingement processing system” while amended claim 44 states: “determining whether the second temperature of RF processing is detected based on a reflected power level; and if the determining is affirmative, positioning the load at the second temperature within an impingement processing system”. These limitations are not identical, and the amended claim 44 has new requirements that a temperature specifically, rather than a general endpoint, is detected based upon the reflected power level. In view of the newly introduced limitations, a new grounds of rejection has been made over Ovadia (US 20100119659 A1) in view of Tani (WO 2011152047 A1) as shown above. Therefore, the rejection of claim 44 and all dependent claims under 35 USC 103 is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792